COLLINS, J.
(dissenting).
I dissent. Tbe place where tbe accident occurred is well known to all wbo travel on tbe Interurban car line along University avenue. It is about seven hundred feet west of tbe long bridge over tbe Minnesota Transfer Company’s tracks, and, although within tbe limits of the city of St. Paul, the neighborhood is wholly suburban in its character, — so much so that no streets have been opened across the avenue for more than twelve hundred feet on either side of the point where plaintiff was injured, and the cars are not stopped for passengers, except at intervals of about seven hundred feet; and this without regard to intersecting streets, which exist on paper only, signs being put up to indicate these stopping places. On the south side of this avenue, and just west of the bridge, are three or four buildings; and then for a space of about four hundred feet east of the point where plaintiff was injured, and for about one thousand feet west therefrom, there are no buildings in sight, except defendant’s car barn and a few stock sheds and corn Cribs; the country being open commons. North of the avenue there are a few buildings at the end of the bridge, and then west for a space of about two hundred feet to the place of the accident, and for over eight hundred feet to the west of that place the only building on the avenue is a small hotel or boarding house. Back from the avenue, northerly, some three hundred or four hundred feet, are a half dozen houses. It is safe to say that there are not to exceed one dozen dwellings of any description within one thousand feet of the point where plaintiff was injured. The locus in quo was in fact no different from that involved in Wosika v. St. Paul City Ry. Co., 80 Minn. 364, 83 N. W. 386, except, probably, that more people travel on the University avenue line of electric cars than upon the Seventh street line. From the bridge for nearly a mile westerly the avenue is nothing more than a well-traveled country road, as was Seventh street where the Wosika accident occurred.
The night was very dark. The plaintiff had never gotten on or off the cars at that point, and was comparatively a stranger in that locality. It was after 11 o’clock in the evening when she and her companions discovered the car approaching, with a very bright headlight, in plain sight. They were then on the north sidewalk of *414the avenue, at the end of the crosswalk which led to the planked stopping place, and at least seventy feet from the southerly rail of the south track, on which was the approaching car. In the opinion of the witness Ryan, the car, when they first saw it, was about seven hundred feet away, which would locate it about three hundred feet west of the hotel before mentioned. . Ryan ran immediately, as fast as he could, to the south, crossed the tracks until he came to the south rail, and there gave his first signal to the motoneer. He was in plain sight at that time, because of the powerful headlight, and the car was four hundred feet away, — about opposite the hotel. He continued his signals, and plaintiff saw this until the car was within one hundred fifty feet, when the light was so strong in his eyes that he was obliged to step to one side.
When plaintiff first saw the car, “it looked to be quite a ways. I couldn’t say how far.” She knew that Ryan ran as fast as he could to signal, and she saw the signals given. She followed Ryan “on a quick walk,” looked up when she was on the north track, and saw the car crossing about two hundred feet distant (halfway to the hotel). “It looked as though it was slacking up.” 'it made a good deal of noise, and she heard it.
“I couldn’t tell the rate it was coming,” and “I went right on, and when I crossed over the second track I looked again up the track, and I couldn’t see anything, for the headlight was so strong it seemed to kind of— I couldn’t see the car then.”
On cross-examination, questions were asked, and the plaintiff answered, as follows:
“Q. And that was while you were in the middle of the track, — the first track? A. Of the first track. Q. And you looked down and saw that car, and saw the headlight on it, and saw it was running? A. No; I seen it when I was in the middle of the track. I seen it more to the side. Q. You could see the side and see the front, and what kind of a car it was? A. Yes; I could see the car was coming. Q. And then you took some steps until you got up to, or close to, the last track? A. Yes; just as I was going over the first track I looked up again, and I couldn’t see anything but the headlight. Q. Well, that shone right out in your face. A. Yes; it was very bright there. Q. Of course, you had seen that when you looked the first time? A. Not the headlight. Of course, I seen it, but it *415didn’t affect my eyes any. Q. But you saw it was bright and strong? A. Of course, it was bright, but not so strong as when I was in front. Q. And when you looked again, you say that— A. I looked that once there, when I was on the last track. Q. And you looked again before you crossed the last track? A. Yes, sir; I suppose the car was stopping, because Mr. Byan was right there to stop it, and I thought it was stopping. Q. * * ® Now, let me understand you. Now, you looked when you were in the middle of the first track? A. Yes, sir. Q. No question about that. Looked square at this car then, and you took a step or two more? A. Yes, sir. Q. And you looked again? A. Yes, sir. Q. And you were hurrying for fear that that car would run away? A. I was afraid I wouldn’t be on the right side to take the car. I thought it wouldn’t wait for me if I wasn’t there. Q. And that is the reason you hurried across the track in front of the car ? A. Well, yes; certainly. I thought the car was stopping.”
Again, when examined concerning her knowledge of the local custom to stop after the rear of the car had crossed the intersecting street, or had reached the place to get on and off :
“Q. What I want to get at is, didn’t you know that that car, or didn’t you expect that car, to stop, with the rear end of it at the point where you were crossing? A. Well, I didn’t know it might go further than what I was. Q. And you expected, of course, it would go at least that far, so that the rear end would be where you were crossing? A. 1 thought it had already stopped before. I thought it had already stopped when I seen the light. I shouldn’t cross, certainly, if I hadn’t thought it had stopped.”
Later on the last answer was qualified by the witness stating that she meant to say, not that the car had stopped, but that it had slackened its speed. And finally she testified:
“Well, I thought, by the looks of it, it was going to. It was slacking up. I thought I was perfectly safe to cross it, because I didn’t think I was in any danger whatever, just the same as if you cross down town here on a crossing when cars is coming. I thought I was perfectly safe, as long as he was ahead of me, to flag the car, and would have been over all right if he had slacked up the least bit, because I was most over.”
Of course, there was the usual contradiction between witnesses, especially as tp the rate of speed attained by the car, and as to when Byan gave the first signal; the motoneer claiming, on the last point, that he did not signal until it was too late to stop at the usual place. *416But, taking the most favorable view of the case made out by the plaintiff, I regard it as the clearest example of contributory negligence, almost amounting to criminal carelessness, ever presented in this court. I am also of the opinion that well-established rules long since adopted here, and in the past consistently and strictly adhered to and applied, have been departed from and practically wiped out of existence. I am also of the opinion, and cases hereinafter cited will show, that the doctrine of contributory negligence, as laid down in the courts in other jurisdictions, has either been steadily misapplied, or that the decision here is radically wrong and directly at variance with what has been regarded as settled law.
This is not a case where the person injured did not look or listen for the car, nor one where she came suddenly upon an unexpected unknown danger, nor one where, because of some obstruction, the approaching car could not be seen. On the contrary, she knew the car was coming, for she saw it when she was seventy feet from the rails on which it was running. She had it in mind as she crossed the street, and she did not forget or neglect to again look when she was between the rails of the north track, ten feet from a dangerous place, and in perfect safety. The headlight then blinded her eyes so that she could not tell where the car was, or how far distant, and yet she persisted in hastening in front of it, simply because she was anxious to be on the side on which the gates opened, that she might promptly get on board. She acted on the belief, as she testified, that the car had stopped, or was stopping, in response to Ryan’s signal. This excuse might be given by any person who runs in front of a moving car or locomotive as it approaches a stopping place or station. There is not a recent case in the books in which such an excuse has been held adequate. The car had not stopped, nor was it stopping, when she attempted to cross the track. It was going at the time at the very unusual and rapid rate of speed of about forty miles per hour. It seems incredible that she could have thought or been led to believe that the car had stopped or was stopping, or even slacking up, when it was in fact running at such a furious speed. Had she paid the slightest attention to the car, she could not have failed to discover the great danger and peril of at-*417tempting to cross in front of it. And the conclusion is inevitable that she was utterly unmindful of her surroundings or situation.
If may be true that she supposed the car would stop, but she had no right to go blindly upon the track in reliance upon such supposition. Again, there was no reason whatever for hastening across the track. This was not a case where, if the car had stopped, plaintiff would have crossed the rails in front of it; for its usual stopping place was beyond, or east, of the point where she crossed. If this point had been west of the point where plaintiff hastened into the dangerous'' place, there would have been some excuse for her carelessness, although insufficient in law; for it might have been argued with' some plausibility that she would have been justified in assuming’ that the car would stop at its usual place, before it reached the point where she crossed. Nor was it at all necessary for her to' cross in order to give the signal, for that had been done by Ryan, She knew this, and, as she says, thought the signal had been acted upon by the motoneer. She could have stood in a place of safety, just where she was, when the light blinded her eyes, until the car passed; and when it had stopped she could have safely stepped in its rear without stepping off the planking, and have reached the gates before they were fairly open. Her further reason for crossing, that she was afraid the car would not wait, is equally untenable; for Ryan was on the right side for the express purpose of signaling and holding the car for his companions. Even if there was insufficient time for her to go behind the car and board it, the exercise of reasonable prudence would have demanded that she should remain out of the way of a car of the class which are ordinarily run on the Interurban line, of nearly two hundred horse power each, of great weight, capable of seating sixty people, and with a speed capacity of from forty to forty-five miles an hour.
The established doctrine of this court in reference to contributory negligence, before referred to, may be found stated in a number of cases. Perhaps that of Carney v. Chicago, St. P., M. & O. Ry. Co., 46 Minn. 220, 48 N. W. 912, is more directly in point than any other. Carney was killed when attempting to cross defendant’s tracks on a street immediately contiguous to its depot building. The facts were that the night was dark, and there was some snow in the air. *418Passenger trains were accustomed to approach the depot near where the accident occurred at a slow rate of speed, — at from three to fiye miles an hour. On the occasion in question there was evidence that the speed of the train was forty, fifty, and even one hundred miles an hour. The court said:
“It seems to us to be so self-evident that Oarney did not exercise the ordinary care which the law requires of one in his situation,— that of using his own senses of sight and hearing as a means of protection from a known danger, — that we would not be justified in sustaining this verdict. * * He was walking, and his movements wholly under his own control. There was nothing in the situation to distract his attention, or to excuse a failure on his part to observe, if he could do so, before crossing the track, whether the train might not be so near at hand as to make it unsafe to cross. The fact that the train was accustomed to come up to the station at a slow rate of speed would not excuse him from the duty of attention at such a place. While it is true that the care which one ought to exercise may be measured to some extent by the danger to be apprehended, that does not justify one in needlessly placing himself in the track of such dangerous machinery, without watchfulness suitable to such a situation, relying implicitly upon the probability that a train will not approach at a rapid rate of speed. While it might be deemed probable, from what was customary, that trains would come up to the depot slowly, one could not be certain that this would always be so.” See also Studley v. St. Paul & D. R. Co., 48 Minn. 259, 51 N. W. 115; Arine v. Minneapolis & St. L. R. Co., 76 Minn. 201, 78 N. W. 1108, 1119.
' These were cases arising out of accidents upon steam railways, but it seems to me that it is wholly immaterial what power is used, —whether steam or electric, — and that it is also immaterial whether the injured party is guilty of contributory negligence at the crossing of a country road or in a city street. No such distinction was made in Hickey v. St. Paul City Ry. Co., 60 Minn. 119, 61 N. W. 898, in which it was assumed that the electric car was running at an unreasonable and unlawful rate of speed, and it was held that
“A person about to cross a street along which cars are propelled by electricity, having full appreciation that to do so he must act hastily or be run down, is guilty of negligence per se, if he rushes upon the track without listening or looking for the whereabouts of a car which he expects and knows is rapidly approaching the place of crossing.”
*419Another case in which the plaintiff failed to look and listen for a street car and was run down, is Terien v. St. Paul City Ry. Co., 70 Minn. 532, 73 N. W. 412. He was guilty of contributory negligence per se, which precluded a recovery. See also Greengard v. St. Paul City Ry. Co., 72 Minn. 181, 75 N. W. 221; and Wosika v. St. Paul City Ry. Co., supra.
It should be said in passing that in these cases the injured parties failed to look, and therefore failed to see the approaching cars, and for that reason were held guilty of contributory negligence, while in this case the party did look, and not only did see, but saw so indubitably that she was blinded by the headlight, and then immediately disregarded the warning. The lesson to be gathered from the main opinion is that it is safer, in case injury results, for the person who rushes in front of a car to see it and appreciate its presence, than it is to ignore its approach by failing to look, or, looking, by failing to see. Carelessness and indifference which result in ignorance of the impending danger are of no avail as against a charge of contributory negligence, but full knowledge thereof and a total disregard of such knowledge relieve and release the party.
Referring again to cases outside of this jurisdiction, it has been said that, as the use of electricity as a motive power has increased the degree of care to be exercised by street-railway companies,
“The reverse of the proposition would seem to be reasonable; that is, that by the application of electricity as a motive power for street cars, travelers, either on foot or in vehicles, should be held to a higher. degree of care than before its use.” Siek v. Toledo, 16 Ohio Cir. Ct. R. 393.
And it has been held that
“A person in crossing a street having street-car tracks thereon, is bound to exercise the same degree of care which it is incumbent upon the railroad company to exercise.” Burgess v. Salt Lake City, 17 Utah, 406, 53 Pac. 1014.
But whether these propositions are correct or not, the following very recent cases are authority for the statement hereinbefore made, — that this plaintiff herein should be held guilty of contribu*420tory negligence as a matter of law: Jacksonville v. Lamb, 86 Ill. App. 487; Griffith v. Denver Co., 14 Colo. App. 504, 61 Pac. 46; Helber v. Spokane, 22 Wash. 319, 61 Pac. 40; Knocker v. Canal, 52 La. An. 806, 27 South. 279; Blaney v. Electric, 184 Pa. St. 524, 39 Atl. 294; Watkins v. Union, 194 Pa. Sup. 564, 45 Atl. 321; Lyons v. Bay, 115 Mich. 114, 73 N. W. 139; Macon v. Holmes, 103 Ca. 655, 30 S. E. 563; Hickman v. Nassau Co., 36 App. Div. (N. Y.)’ 376; May v. Metropolitan, 26 Misc. (N. Y.) 748; Petri v. Third, 30 Misc. (N. Y.) 254; Lau v. Lake Shore, 120 Mich. 115, 79 N. W. 13; Bennett v. Detroit (Mich.) 82 N. W. 518. The two cases last cited emphasize what has been said here concerning an enforcement of the rule, because the persons injured were bicycle riders, and all courts have required a higher degree of care upon the part of pedestrians, who have easy and prompt command of their movements, than of persons who are riding or driving or wheeling.
I am opposed to the doctrine that although a failure to look for an approaching car, and, as a consequence, a failure to see it, will not relieve an injured party from the charge of contributory negligence, full and complete knowledge of such approach will excuse and avoid a reckless disregard of such knowledge. The order appealed from should be reversed.